IN THE

                          TENTH COURT OF APPEALS

                                 No. 10-21-00298-CV

MARVIN HAWKINS,
                                                            Appellant
v.

SENTRY CASUALTY COMPANY,
                                                            Appellee


                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2019-572-5


                           MEMORANDUM OPINION

       Marvin Hawkins’ notice of appeal was filed on November 15, 2021. In a letter

dated November 16, 2021, the Clerk of this Court notified Hawkins that the appeal was

subject to dismissal. See TEX. R. APP. P. 26.1. In the same letter, Hawkins was also warned

that the Court would dismiss the appeal without further notification unless, within 14

days from the date of the letter, a response was filed showing grounds for continuing the

appeal. More than 14 days have passed, and Hawkins has not responded.
       Accordingly, this appeal is dismissed for the failure to comply with a notice from

the Clerk requiring a response or other action within a specified time. See TEX. R. APP. P.

42.3(c).


                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed January 5, 2022
[CV06]




Hawkins v. Sentry Cas. Co.                                                           Page 2